MEMORANDUM OPINION
PER CURIAM.
This is an appeal from a judgment signed January 26, 2001. The notice of appeal was filed on February 26, 2001. To date, the filing fee of $125.00 has not been paid. No proper affidavit of indigence was filed with or before the notice of appeal. See Tex.R.App. P. 20.1. Therefore, on April 26, 2001, this court issued an order stating that unless appellant paid the appellate filing fee of $125.00 within fifteen days of the date of the order, the appeal would be dismissed.
The clerk’s record was due on March 27, 2001. On April 9, 2001, the district clerk’s office notified this court that the record had been prepared but had not been paid for and that appellant had been notified of these facts. On April 11, 2001, notification was transmitted to all parties of the court’s intent to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or made arrangements to pay for the record and provided this court with proof of payment. See Tex.R.App. P. 37.3(b). On April 25, 2001, appellant filed a motion for a free record. The motion was denied as untimely. See Tex.R.App. P. 20.1(c). Appellant was granted an exten*164sion of time to file the clerk’s record until June 2, 2001, with the notation that no further extensions would be granted.
To date, the filing fee has not been paid and the clerk’s record has not been filed. Appellant has not responded to the court’s order of April 26, 2001.
Accordingly, the appeal is ordered dismissed. See Tex.R.App. P. 42.3(c).